Title: From John Adams to Gilbert Blane, 18 May 1800
From: Adams, John
To: Blane, Gilbert



Sir
Philadelphia May 18th 1800

I received but yesterday your obliging note of the 13 of September, with your observations on the diseases of seamen, through the care of Mr. King. I pray you, Sir, to accept of my best thanks for this valuable present. The subject is of high importance to the commercial & political world, & there is scarcely any, in which philosophy & humanity are more deeply interested. The former editions of this work had a high character. The letter to Mr King, I consider as a high compliment to him & to me, and as a respectable service to the people of the United States. I wish you all the success, you can possibly wish for yourself, in all your exertions of benevolence & patriotism. This work I esteem an invaluable instance of both.
With great esteem I am Sir &c.
